Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-6, 8, 10-13, 15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US20200017114A1 to Santoni et al. (hereinafter, Santoni) in view of US 20170123429 to Levinson et al. (hereinafter, Levinson). 
As explained below, Santoni discloses all limitations of claim 1 except that the first and second driving decisions are generated at a predetermined interval, which is remedied by Levinson. 
Regarding claim 1, Santoni discloses: a method for error handling in an autonomous vehicle, comprising: generating, by an automation computing system of the autonomous vehicle, a first driving decision and a sequence of one or more second driving decisions {fig. 2, paragraphs [0024], [0030], [0073], [0042], [0046], [0053], [0059]: processors 202, memory devices 206, and network communication modules 212, may be interconnected on the vehicle system through a variety of interfaces (e.g., 208) / a vehicle 105 may further include a path planner 242, which may make use of the results of various other modules, such as data collection 234, sensor fusion 236, perception engine 238, and localization engine (e.g., 240) among others (e.g., recommendation engine 244) to determine a path plan and/or action plan for the vehicle [driving decisions], which may be used by drive controls (e.g., 220) to control the driving of the vehicle 105 within an environment / the automated driving system 210 [automation computing system] may be implemented to support automated driving system safety, respective hardware monitors may be provided to monitor hardware of both the compute subsystem 705 [related to first driving decision] and the safety companion subsystem 710 [related to second driving decision] and may deliver data describing conditions in the hardware to the safety companion subsystem software for processing and potential remedial 
Santoni does not explicitly disclose that generating the first and second driving instructions at a predefined interval. Levinson remedies this and teaches in paragraph [0154]: FIG. 37 is a diagram depicting an example of a trajectory tracker. Trajectory tracker 3728 may be implemented as a trajectory-tracking controller configured to apply contingency trajectory 
Fig. 37 of Levinson is repeated below.

    PNG
    media_image1.png
    2010
    2732
    media_image1.png
    Greyscale


 wherein the sequence of one or more second driving decisions is generated to cause the autonomous vehicle to come to a safe stop {Santoni, paragraph [0061]: the failover control 750 of the safety companion system 710 brings the vehicle to a safe state (e.g., stopped in the lane or parked by the side of the road){Levinson,  paragraph [0155]}.
Santoni further discloses: sending, by the automation computing system, to a control system of the autonomous vehicle, the first driving decision and the sequence of one or more second driving decisions.
Fig. 7 of Santoni, which is repeated below, shows that the compute subsystem 705 sends command [first driving decision], and the safety companion subsystem 710 sends control [second driving decision] to the vehicle systems [control system of the autonomous vehicle].  

    PNG
    media_image2.png
    1273
    1216
    media_image2.png
    Greyscale

Santoni in view of Levinson further discloses: determining, by the control system, whether to execute a last received first driving decision or a last received sequence of one or more second driving decisions based on whether an error state associated with the autonomous vehicle has been reached {Santoni, paragraphs [0042], [0046], [0053]: system management tools 670 [control system] may include logic to detect and log events and various data collected and/or generated by the automated driving system [determining whether to execute first or second decisions], and identify and remedy potential safety issues or errors 
It is noted that at any time point, the first and second driving decisions in the control system are always the last received because the decisions are generated at a predefined interval and then sent to the control system.
In summary, Santoni discloses two modules, the compute subsystem 705, which performs functions related to the first driving decision, and the safety companion subsystem 710, which performs functions related to the second driving decision. That is, Santoni discloses separate systems for generating driving decisions and executing the driving decisions. Santoni further discloses repeatedly generating two separate sets of driving decisions (the claimed first and second driving decisions) at a predefined interval, providing both sets of driving decisions to a control system, and a control system that determines which of the two sets of driving decisions should be executed depending on whether or not an error state has been reached. 

Similar logic applies to claims 8, 15, 22.
Regarding claim 3, which depends from claim 1, Santoni further discloses: determining, by the control system, that the error state has been reached by determining that a driving decision has not been received from the automation computing system {paragraph [0074]: Failures may be identified and controlled through the exchange of safety-related information using one or more interfaces of the automated driving system interface that are configured to ensure against loss of communication, message corruption, unacceptable message delay, message loss [driving decision has not been received], unintended message repetition, incorrect message sequencing, message insertion, message masquerading, and incorrect message addressing, among other enhanced features to guard the integrity of these interfaces and the signals they carry}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the message reception checking feature of Santoni with the described invention of Santoni in view of Levinson in order to consider non-reception of decision as a factor for determining error state.
	Similar logic applies to claims 10, 17.
Regarding claim 4, which depends from claim 1, Santoni further discloses: determining, by the control system, that the error state has been reached by determining that a received driving decision comprises one or more invalid commands {paragraph [0074]: configured to ensure against loss of communication, message corruption, unacceptable message delay, message loss, unintended message repetition, incorrect message sequencing, message insertion, message masquerading, and incorrect message addressing [examples of invalid commands]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the message validation feature of Santoni with the described invention of Santoni in view of Levinson in order to consider invalid command as a factor for determining error state.
	Similar logic applies to claims 11, 18.
Regarding claim 5, which depends from claim 1, Santoni further discloses: receiving, by the control system, from the automation computing system, the first driving decision and the sequence of one or more second driving decisions; storing the sequence of one or more second driving decisions; and executing, responsive to the error state not being reached, the first driving decision {fig. 2, paragraphs [0024], [0030], [0073]: memory elements (e.g., 206) may be provided to store machine-executable instructions [storing the sequence of one or more second driving decisions] implementing all or a portion of any one of the modules or sub-modules of an autonomous driving stack implemented on the vehicle, as well as, sensor data (e.g., 258), and other data received, generated, or used in connection with autonomous driving functionality to be performed by the vehicle}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storing and executing instructions features of 
Similar logic applies to claims 12, 19.
Regarding claim 6, which depends from claim 5, Santoni further discloses: loading, responsive to the error state being reached, the stored sequence of one or more second driving decisions; and executing the loaded sequence of one or more second driving decisions {paragraph [0024]: loading sequence is implied as inherent operation of a computerized device}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequence loading feature of Santoni with the described invention of Santoni in view of Levinson in order to control the vehicle by a computer device.
	Similar logic applies to claims 13, 20.

Response to Arguments
In response to Applicant’s arguments submitted by Pre-Appeal Brief Request for Review filed September 3, 2021, reopening prosecution was decided. In this office action, 103 rejections are written with newly cited prior art, Levinson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210188266A1 discloses a predictive model and updating calibration value.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661